DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2020 has been entered.

Response to Arguments
Applicant's arguments filed 27 August 2020 have been fully considered but they are not persuasive.
Applicant argues that “Jarrah only discloses that ‘hub 5 is substantially convex in shape, although a small portion of hub 5 (near the top of the fan) is concave,’” and thus Jarrah fails to disclose or suggest the features of claim 9. The Office respectfully disagrees. While a portion of the hub 5 of Jarrah is concave, claim 9 states that “the circumferential portion of the back plate [is] rounded”; therefore the claim does not require the entire back plate to be rounded as claimed, only the circumferential portion of the back plate. The circumferential portion of hub 5 (equivalent to the claimed back plate) relied upon in the rejection is the convex portion at the .

    PNG
    media_image1.png
    421
    700
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites “the rounded portion of the discharge end portion of the shroud has a predetermined curvature which is the same as a curvature of the rounded portion of the circumferential portion of the back plate such that a distance between the discharge end portion of the shroud and the circumferential portion of the back plate is gradually increased in a discharge direction of fluid” (lines 14-18, emphasis added). It is unclear what one curvature being “the same as” another means in this context. For example, two curvatures may be identical in numerical value (same radius of curvature), or identical in direction (both either concave or both convex), or identical in both being curved (as in they have the same curvature in that they are both curved structures). It appears the claim is directed to the embodiment disclosed in the specification as “OPT.3” in which “the circumferential portion 132 of the back plate 130 is rounded to have a predetermined curvature, similarly to the discharge end portion 113 of the shroud” (paragraph 75) and “both of the shroud 110 and the back plate 130 are rounded with a predetermined curvature” (paragraph 81); in this case, as best understood, this requires both the circumferential portion of the back plate and the discharge end portion of the shroud to have a predetermined curvature, but not necessarily the exact same numerical curvature.
Claims 11 and 16-18 are rejected by virtue of their dependency.

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amr in view of Jarrah et al. (US 7,008,189).
Regarding claim 9, Amr discloses a centrifugal fan, comprising: a back plate (hub 15) having a central portion for coupling with a rotation center shaft (central portion identified in 

    PNG
    media_image2.png
    603
    849
    media_image2.png
    Greyscale

	Amr is silent regarding the discharge end portion of the shroud and the circumferential portion of the back plate are rounded in opposite directions to each other, wherein the rounded portion of the discharge end portion of the shroud has a predetermined curvature which is the same as a curvature of the rounded portion of the circumferential portion of the back plate such that a distance between the discharge end portion of the shroud and the circumferential portion of the back plate is gradually increased in a discharge direction of fluid. Amr does disclose that the discharge end portion is rounded with a predetermined curvature (as shown in Fig. 2), and that the discharge end portion of the shroud is curved in a direction away from the back plate (as shown in Fig. 2, the discharge end portion of shroud 14 curves in a 
	Jarrah discloses a centrifugal fan comprising a shroud (ring 8) and a back plate (hub 5), wherein the circumferential portion of the back plate is rounded with a predetermined curvature in a direction away from the discharge end portion of the shroud (as shown in Jarrah, Figs. 4 and 5, Fig. 5 reproduced below for convenience, and also disclosed in Col. 3 lines 41-46, the back plate 5 is substantially convex shaped relative to the shroud 8, and thus the outer circumferential portion of the back plate is rounded away from the shroud). Jarrah discloses that this shape of the back plate improves the performance of the fan at high pressure (Jarrah, Col. 3 lines 44-46). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Amr to have a back plate with the convex shape taught by Jarrah, such that the circumferential portion of the back plate is rounded in an opposite direction to the discharge end portion of the shroud, for the purpose of improving the performance of the fan at high pressure. 

    PNG
    media_image1.png
    421
    700
    media_image1.png
    Greyscale

It is noted that this combination of Amr in view of Jarrah results in the rounded portion of the discharge end portion of the shroud having a predetermined curvature which is “the same as” a curvature of the rounded portion of the circumferential portion of the back plate since, as noted in the 112 rejection above, as best understood in light of the specification this does not require identical numerical curvature values, but instead having the discharge end portion of the shroud and the circumferential portion of the back plate both formed with a predetermined curvature. The combination also results in a configuration such that a distance between the discharge end portion of the shroud and the circumferential portion of the back plate is gradually increased in a discharge direction of fluid (since the shape of the circumferential portion of the back plate taught by Jarrah, shown in Figs. 4 and 5 of Jarrah, and the discharge end disclosed by Amr, shown in annotated Fig. 2 of Amr above, would be convex relative to one another and diverging at the discharge end of the fan).

Regarding claim 11, Amr further discloses the central portion of the back plate protrudes toward the introduction end portion of the shroud (as shown in annotated Fig. 2 of Amr above, the identified central portion of the back protrudes in the direction of the introduction end portion of the shroud).
Regarding claim 16, Amr further discloses the introduction end portion of the shroud is disposed upstream of the plurality of blades (as shown in Amr, Fig. 2, the upper shroud tip 14U which defines the introduction end portion of the shroud 14 is disposed upstream of the blades 13).
	Regarding claim 17, Amr further discloses the discharge end portion of the shroud extends radially outward beyond edges of the plurality of blades (as shown in Figs 2 and 4 of Amr, the discharge end of shroud 14 extends beyond blades 13).
	
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Amr in view of Jarrah, and further in view of Kim.
	Regarding claim 18, Amr in view of Jarrah discloses the invention as claimed in claim 9, as set forth above.
	Amr in view of Jarrah is silent regarding the back plate extending radially outward beyond edges of the plurality of blades.
	However, Kim discloses a centrifugal fan comprising a back plate 51 which includes a radial extension 55 that extends radially outward beyond edges of a plurality of blades 52 (see Kim, Fig. 3, reproduced below for convenience). Kim teaches that this extension 55 may be used to better guide air discharged from the fan (Kim, Col. 4 lines 14-28). Therefore it would have 

    PNG
    media_image3.png
    658
    488
    media_image3.png
    Greyscale





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745